Case 4:16-cv-03994-JST Document 259-5 Filed 09/13/19 Page 1 of 39




                      EXHIBIT 4
Case 4:16-cv-03994-JST Document 259-5 Filed 09/13/19 Page 2 of 39




          SHEPHERD, FINKELMAN, MILLER & SHAH, LLP



                         FIRM RESUME
       Case 4:16-cv-03994-JST Document 259-5 Filed 09/13/19 Page 3 of 39




SHEPHERD FINKELMAN MILLER & SHAH, LLP
         (www.sfmslaw.com)


Serving Our Clients Worldwide

Shepherd, Finkelman, Miller & Shah, LLP is a results driven law firm that is focused on
delivering the highest level of service possible to our clients throughout the globe. SFMS
believes that approaching the representation of our clients with considered judgment and candor,
as well as the highest degree of courtesy, professionalism and zeal possible, provides the best
opportunity for our clients to achieve and exceed their goals in any given matter. Having begun
over ten years ago as a litigation boutique, SFMS has grown into a full-service firm that is able
to meet its clients’ needs in virtually any matter. The Firm maintains a number of offices in the
United States that are strategically located to serve our clients. In addition, through a highly
respected, global network of independent law, fiduciary trust and accounting firms, as well as
affiliate offices, SFMS is able to effectively meet the needs of its clients throughout the world.
Although our practice has grown in terms of geographic scope to meet client needs, SFMS
maintains the culture of a boutique law firm with attorneys and staff working in an
interdisciplinary, team-based manner across and between different offices.

Focused On Results

As part of our mission statement, the Firm ensures that every client receives our best judgment
and a clear recommendation in every matter. In other words, although we always discuss and
fully describe the array of alternatives available to our clients, we understand the importance of
advocates being plain spoken, willing to challenge convention and strategic in their thinking.
That is why we make certain that, without mincing words, SFMS always provides specific
recommendations to each client in clear and straightforward terms regarding the Firm’s
judgment as to the best way to achieve the goal at hand.

Motivated by Challenging Issues

The attorneys, other professionals and staff of SFMS are a diverse and accomplished group of
individuals who value the professional rewards and other benefits of working in a collegial,
team-oriented environment. The attorneys at SFMS have earned degrees from a variety of
highly-respected colleges and law schools, including the University of California at Berkeley,
University of Chicago, Cornell University, Duke University, Emory University, Fordham
University, George Washington University, Hastings College of Law, the University of
Maryland, the University of Oregon, University of Oxford, the University of Pennsylvania,
Pennsylvania State University, Temple University, Trinity College, University of Pittsburgh,
Villanova University and Yale University. Many graduated with distinction and were members
and editors of their respective schools’ law reviews, moot courts or honor fraternities. Most
have served federal or state judicial clerkships, and others hold graduate degrees in law, tax or
other disciplines.
       Case 4:16-cv-03994-JST Document 259-5 Filed 09/13/19 Page 4 of 39




Our professional staff also is highly experienced and accomplished. At SFMS, we believe
strongly that the competence and commitment of our non-attorney staff is critical to achieving
the excellent client service that we always seek to deliver. We pride ourselves on working
collegially together as a Firm while eschewing artificial hierarchy and stilted interactions in
favor of a team-oriented environment that fosters creativity and a commitment to excellence.

Comprised of attorneys and staff that are almost exclusively alumni of large firms, SFMS team
members have a keen understanding of the benefits of working in a boutique environment in
which the opinions and contributions of all attorneys and staff are considered and valued. The
Firm’s clients also recognize these benefits and regularly comment upon SFMS’s responsiveness
and the efficiencies achieved in specific engagements, where the attorneys and staff are clearly
and unselfishly committed to the simple goal of achieving an excellent result for the client, while
enjoying the opportunity to collaborate with peers in a workplace environment that maximizes
the potential of all team members and values the contributions of all.

At SFMS, we understand that it is best to approach any case, transaction, trial or other client
challenge by obtaining a full understanding of the issues at hand and then engaging in strategic
thinking, as well as hard work, to establish, and then meet and exceed, our clients’ established
goals. At SFMS, we are motivated by, and relish, the opportunity to confront challenging issues.
That is why we consider it a privilege to work cooperatively with our clients to meet their goals
and overcome the inevitable challenges created by complicated transactions and the disputes that
clients regularly confront.

Socially Committed and Responsible

Although superior client service is our overriding aim, at SFMS, we also are committed to
approaching our practice in a socially responsible manner, while making meaningful
contributions to support the communities in which we work, the world at large and the social
justice system. In our first ten years, although we are proud of the over $1 billion in recoveries
that we have obtained for our clients in litigation and similar matters, the important disputes that
we have resolved and the significant transactions that we have completed, we are equally proud
of the more than $100 million in charitable donations for which the Firm has been responsible in
the form of cy pres and other donations and gifts to assist those in need, as well as supporting the
arts, education and other philanthropic causes. The Firm also is actively involved in pro bono
cases, having successfully assisted clients in a variety of diverse matters, including civil matters
for indigent clients, death penalty appeals, immigration asylum matters and court-appointed
prisoner rights cases.
       Case 4:16-cv-03994-JST Document 259-5 Filed 09/13/19 Page 5 of 39




Areas of Expertise

Although SFMS is not organized into formal departments or practice areas and, instead, believes
that our clients are best served by an interdisciplinary approach ensuring that the best attorneys
for a given matter are assigned to meet the client’s needs, the following constitute the Firm’s
more significant practice areas:

       M       Antitrust, Competition and              M    Arbitration, Mediation and
               Trade Regulation                             Other ADR Procedures

       M       Business Counseling and                 M    Commercial and Other
               Corporate Transactions                       Complex Litigation

       M       Employee Benefits and                   M    Institutional Investor Services
               Fiduciary Compliance

       M       Insurance Coverage and Practices        M    Intellectual Property

       M       International Business and Trade        M    Labor and Employment

       M       Private Client Services                 M    Qui Tam, False Claims and
                                                            Whistleblower Proceedings

       M       Representative and Collective           M    Securities Regulation and
               Litigation                                   Corporate Governance
       Case 4:16-cv-03994-JST Document 259-5 Filed 09/13/19 Page 6 of 39




Antitrust, Competition and Trade Regulation

SFMS has broad experience in dealing with the complex legal and economic issues that antitrust,
competition and trade regulation questions can present. We offer clients significant litigation
and counseling experience in virtually all aspects of antitrust and trade regulation litigation. Our
lawyers have successfully represented plaintiffs and defendants in major civil antitrust matters
throughout the United States. SFMS attorneys also have extensive experience representing
parties involved in related criminal, administrative and other regulatory proceedings. In such
matters, our team members have extensive experience working with the Department of Justice,
the Federal Trade Commission and various State Attorneys General, as well as, upon occasion,
international regulatory bodies, including the European Union. SFMS also has worked with and
represented governmental entities, including the State of Connecticut, in unfair trade practice
and related matters. Finally, SFMS has represented a number of clients, both businesses and
consumers, in unfair trade practice and consumer protection cases throughout the United States
in a wide variety of jurisdictions, including in scores of individual and Multi-District Litigation
proceedings, in cases arising under the Consumer Legal Remedies Act, the Lanham Act, the
Magnuson-Moss Warranty Act, the Racketeer Influenced and Corrupt Organizations Act and the
Unfair Competition Law, as well as similar statutes and state laws in over 35 states and the
District of Columbia.

The Firm is actively involved in litigation concerning antitrust and unfair competition issues
relating to, among other matters, vertical and horizontal price agreements, market allocations,
concerted refusals to deal, monopolization, covenants not to compete, price-fixing and tying
arrangements, as well as unfair and deceptive trade practice, false advertising and commercial
disparagement. Our attorneys, with extensive experience in antitrust law and economics, as well
as knowledge of market realities, have represented businesses and individual consumers in
antitrust cases in state and federal courts in the United States, as well as related criminal and
regulatory proceedings. The Firm’s attorneys have successfully prosecuted and defended
antitrust cases, including price discrimination cases under the Robinson-Patman Act and price-
fixing and tying cases under federal and state antitrust laws, to successful jury verdict.

In antitrust, competition, consumer protection and trade regulation cases, SFMS has been
appointed lead counsel in over 75 cases in the United States, in recognition of its broad range of
experience and the excellent results that it has obtained for its clients in previous engagements.
       Case 4:16-cv-03994-JST Document 259-5 Filed 09/13/19 Page 7 of 39




Arbitration, Mediation and Other ADR Proceedings

SFMS considers the use of arbitration, mediation and other alternative dispute resolution
(“ADR”) devices to be an integral part of the practice of law and the advice that we provide to
our clients. The Firm’s arbitration and mediation practice, and the other ADR strategies that we
employ, enable us to achieve results that promote our clients’ goals, reduce the expense and
delay associated with resolving disputes, and avoid the distractions that more protracted
proceedings may impose upon clients.

SFMS lawyers have a broad range of ADR experience in the fields of domestic and international
arbitration, direct negotiation, mediation and other customized ADR options, including dispute
review boards, med-arbs, mini-trials, private judging and summary jury trials in the fields of
antitrust, commercial transactions, construction, consumer and financial transactions, corporate
and contract law, employment and labor disputes, intellectual property, insurance, and securities
and corporate governance. In addition to regularly representing our clients in these ADR
proceedings, SFMS attorneys have extensive experience acting as arbitrators, mediators, private
judges and settlement counsel.

Members of the SFMS team have acted as advocates and/or neutrals in proceedings before the
American Arbitration Association, the Federal Mediation and Conciliation Service, the Financial
Industry Regulatory Authority f/k/a as the National Association of Securities Dealers and New
York Stock Exchange, the Grain and Feed Trade Association in London, the International Centre
for Dispute Resolution, the International Chamber of Commerce, Judicial Arbitration and
Mediation Services, Inc., both domestically and internationally, and the London Court of
International Arbitration, as well as in a number of quasi-public and private ADR proceedings.


Business Counseling and Corporate Transactions

SFMS has extensive experience counseling its business clients in a variety of matters. The
Firm’s attorneys have experience in significant transactional work, as well as vast experience
providing corporate and business counseling to our clients, including in the areas of business
formations, capital markers, contract drafting, sales or purchases of businesses, mergers and
consolidations, joint ventures, employee and independent contractor agreements, confidentiality
agreements, public and private offerings, stock sale, transfer and other arrangements, severance
packages, third party agreements and corporate governance matters. On the rare occasions when
a corporate or business matter requires even greater expertise from a transactional, taxation or
other perspective, we work with our clients to identify the best co-counsel with which to work on
that particular matter and with whom we maintain relationships around the world, and then
supervise the work of such counsel to ensure that the client’s needs are being met in cost-
effective and efficient manner.
       Case 4:16-cv-03994-JST Document 259-5 Filed 09/13/19 Page 8 of 39




SFMS acts as outside general counsel for a number of small- to mid-size businesses, as well as
certain subsidiaries of overseas corporations. Since the Firm uses a multi-disciplinary, team-
oriented approach to staffing all business counseling and corporate transactional work, SFMS is
able to provide high quality, cost-effective representation for the clients that choose to so engage
us. In fact, certain clients have apprised us that, based upon the efficient and business-minded
manner in which we approach such matters, it often makes sense for them to engage SFMS, even
though the Firm may, at times, bill at higher hourly rates than other law firms. Since SFMS
approaches every engagement based upon the principles of value billing and seeks to reward
productivity and outcomes, as opposed to time spent on an engagement, the Firm consistently is
informed by its corporate clients that it provides higher quality and lower cost services than
many of its competitors, both large and small, that work exclusively or predominantly in the area
of business counseling and corporate transactions.

Commercial and Other Complex Litigation

SFMS has extensive experience handling a wide variety of commercial litigation matters. The
attorneys at SFMS have decades of experience representing large national and international
corporations, as well as smaller businesses and other entities in such matters. The broad range of
commercial litigation matters that SFMS lawyers have handled include contract disputes, breach
of duty claims, abuse of trust cases, business torts, trade disputes, unfair competition claims and
related issues, including risk assessment and litigation avoidance. We represent clients in
diverse industry sectors, including large publicly traded and international companies, as well as
smaller business enterprises in connection with their complex commercial litigation matters. In
addition to handling such matters in federal and state courts in the United States, SFMS
attorneys also have significant experience handling claims in international arbitration forums and
with co-counsel in courts outside of the United States. In representing clients in commercial
litigation matters, SFMS attorneys have recovered hundreds of millions of dollars, including
recoveries from governments and state trading entities. SFMS attorneys regularly appear in
federal and state courts throughout the United States, as well as bankruptcy and appellate courts.
In fact, on the appellate front, as a result of our track record of winning many significant and
groundbreaking appeals over the last decade, other practitioners regularly approach us and
request that we assist them in pursuing or defending appeals in federal and state courts.

The Firm handles commercial litigation pursuant to traditional hourly billing arrangements and,
on an increasingly frequent basis, has been retained to handle litigation for corporate plaintiffs
on a contingent fee basis. We have found that, while many corporate counsel tend to be
reluctant to deviate from tried and true hourly billing procedures, in appropriate circumstances, a
contingent fee structure ensures the proper incentives and often works to further the client’s
interests, while providing desirable incentives to litigate efficiently, maximize recoveries and
minimize the length of pretrial proceedings.
        Case 4:16-cv-03994-JST Document 259-5 Filed 09/13/19 Page 9 of 39




Employee Benefits and Fiduciary Compliance

SFMS handles a variety of employee benefits and fiduciary litigation, as well as compliance
issues, for our clients -- most of which arise under the Internal Revenue Code and the Employee
Retirement Income Security Act of 1974. SFMS attorneys have represented employee benefit
plan fiduciaries, including plan trustees, as plaintiffs and defendants in a wide variety of
employee benefits and fiduciary compliance matters. The Firm’s attorneys also have experience
working with independent fiduciaries in certain cases. The attorneys at SFMS also have
represented clients in a number of cases involving Taft-Hartley fund delinquent contributions
and similar matters. The Firm has handled a number of novel and ground-breaking ERISA
cases, including issues regarding revenue-sharing practices, cash balance and cross-tested plans,
common stock declines and stock options with regard to qualified retirement plans, including
401(k), 403(b), 457, profit sharing, money purchase pension, cash balance, annuity, and defined
benefit plans.

Most of the employee benefits and fiduciary compliance litigation that SFMS handles involving
employee benefits and fiduciary compliance occurs in federal district courts in the United States.
In such litigation, SFMS has significant experience working with the U.S. Department of Labor,
as well as the Department of Justice. SFMS attorneys also have experience representing the
interest of our clients in bankruptcy court and related proceedings in connection with both
employee benefits and fiduciary compliance matters.

Institutional Investor Services

SFMS provides a variety of compliance, litigation, monitoring, regulatory and transactional
services to institutional investors, including educational and endowment based funds, hedge
funds, public and private pension funds and private equity firms. Among the other services that
it provides to institutional clients, the Firm performs corporate governance and securities
investment monitoring for virtually all of its institutional clients pursuant to which it advises
clients when they should consider legal action to protect their rights as shareholders in a
corporation. In connection with its SFMS TrackerK service, SFMS offers the following
portfolio services to institutional investor clients: (a) the development of guidelines and policy
statements regarding securities and other shareholder litigation, as well as other corporate
governance initiatives, to meet fiduciary obligations; (b) the monitoring of securities and related
litigation that affects the client’s investments; (c) the investigation and evaluation of potential
and pending litigation to evaluate the appropriate role, if any, for the client; (d) the preparation
of presentations for institutional clients regarding the status of potential and pending litigation
and other corporate governance initiatives; (e) provision of updates regarding the settlement or
other resolution of litigation, disputes and other initiatives; (f) assistance to clients in completing
appropriate claim forms and other documentation to maximize recoveries; and (g) coordination
of the holding of certain securities in custodial accounts with a financial institution pursuant to a
specialized agreement that SFMS was instrumental in crafting to protect client interests in
appropriate circumstances.
       Case 4:16-cv-03994-JST Document 259-5 Filed 09/13/19 Page 10 of 39




Insurance Coverage and Practices

SFMS has significant experience in handling legal issues related to insurance coverage and
practices. SFMS attorneys have experience negotiating and litigating with many major U.S.
insurance companies, as well as Lloyd’s, the London Market and other international insurers.
The Firm has achieved outstanding results for our clients across a wide variety of issues and
forums. SFMS attorneys have handled insurance coverage matters related to business
interruption, defamation, health insurance, privacy, advertising, personal injury claims,
Directors’ and Officers’ liability, employment practices liability, environmental cleanup and
‘toxic tort’ liability, fidelity bonds and crime policies, financial insurance, intellectual property
(copyright, trademark and patent infringement), product liability, professional errors and
omissions (malpractice) liability, property and valuable articles coverage, ‘self-insurance’ and
workers’ compensation insurance. In such matters, SFMS attorneys have experience with all
principal coverage issues that arise under standard liability and first-party property policies, as
well as many specialty coverages, have addressed many of the procedural aspects of insurance
coverage litigation, including choice of law, forum non conveniens, party joinder and case
management issues, duty-to-defend disputes, and independent counsel and fee-rate limitation
issues. The Firm also has extensive experience in handling claims regarding insurance
marketing, settlement and payment practices, as well as insurance practices regarding the
calculation of benefits. SFMS attorneys have played a substantial role in litigating major
insurance practice-related claims with respect to automobile insurance loss adjustment practices,
burial insurance, health insurance and continuation of benefits issues, title insurance charges and
vanishing premium insurance policies.

Intellectual Property

SFMS has significant experience providing an array of legal services in the areas of patent,
copyright, trademark, trade secret, outsourcing, software, technology, restrictive covenants and
franchise law. These services include obtaining protection, registrations, amendments and
renewals with respect to patents, copyrights, trade secrets, service marks and trademarks. SFMS
also counsels its clients on licensing, marketing, distribution and other commercial transactions
regarding products, services and technologies protectable under international, federal, state or
local intellectual property laws. SFMS attorneys also have litigated and provided advice about
disputes involving the protection and enforcement of rights in patents, trademarks, copyrights,
confidential information and trade secrets, technology, covenants not to compete, and other
intellectual property. SFMS has significant experience in prosecuting and defending copyright,
trademark and patent infringement cases, unfair competition actions, Internet and technology
disputes (including those involving software and computer technology), franchise disputes, false
advertising claims, litigation concerning trade secrets and restrictive covenants, and other claims
relating to intellectual property. SFMS attorneys also are well-versed not only on the substance
of intellectual property law, but also on federal and state court procedural issues, including
obtaining and defending against temporary restraining orders and preliminary injunctions that
       Case 4:16-cv-03994-JST Document 259-5 Filed 09/13/19 Page 11 of 39




often are sought in intellectual property actions. Finally, SFMS attorneys are proficient in
resolving intellectual property disputes through alternative dispute resolution mechanisms, such
as arbitration and mediation.

International Business and Trade

SFMS represents companies and other business entities based in the United States and overseas
in a variety of international business and trade matters. The Firm’s attorneys have assisted our
foreign and United States clients with organizing foreign subsidiaries, joint ventures, mergers,
acquisitions and recapitalizations, manufacturing agreements, sales, leasing and supply
agreements, international distribution of goods and services, cross-border technology licensing,
licensing agreements and registration of U.S. and foreign trademarks, copyrights and patents,
privacy and data protection, as well as Foreign Corrupt Practices Act compliance. SFMS
attorneys also assist our clients in addressing immigration matters, international estate planning,
and real estate acquisition issues to the extent that those needs arise. In addition, the Firm
regularly represents a number of clients based overseas in arbitration, mediation, other ADR
proceedings and litigation matters.

SFMS’s International Business and Trade practice works with local counsel in many countries to
help clients understand and manage risks posed by different legal systems. As an active member
of IAG International (Integrated Advisory Group), http://www.iaginternational.org, a consortium
of independent law, fiduciary trust and accounting firms in Asia, Canada, Central America,
Europe, the Middle East, South America and the United States, SFMS is able to effectively meet
the needs of its clients on a global basis. As part of its growing international practice, SFMS
actively encourages its more junior lawyers to actively participate in AIJA (the International
Association of Young Lawyers), http: www.aija.org, since we understand that, by building and
maintaining professional relationships throughout the globe, SFMS is able to provide a service
level in international matters that is infrequently matched by other boutique firms.

We have attorneys fluent or proficient in Cantonese Chinese, Mandarin Chinese, Japanese,
French, Italian and Spanish, and many have spent substantial time working outside the United
States. We are experienced working internationally and counsel our clients on the cultural and
legal norms of doing business in various foreign jurisdictions. We also assist our clients to
achieve their goals with our team approach and a thorough understanding of their international
business needs. We have experience in many areas throughout the world, including Argentina,
Australia, Bermuda, Brazil, British Virgin Islands, Canada, Chile, China, Denmark, Dominican
Republic, Dubai, France, Germany, Hong Kong, India, Israel, Italy, Japan, Korea, Kuwait,
Mexico, the Netherlands, Russia, Singapore, Spain, Switzerland, Taiwan, Turkey, the United
Kingdom and Yemen.
      Case 4:16-cv-03994-JST Document 259-5 Filed 09/13/19 Page 12 of 39




Labor and Employment

SFMS has a significant and eclectic practice in the field of labor and employment matters. The
Firm has represented individuals, companies, governmental entities and other employers, as well
as labor organizations, in a wide range of employment and labor litigation, as well as other
matters. SFMS attorneys have extensive experience counseling and representing their clients in
litigation, as well as other disputes and challenges, regarding ERISA and employment benefits,
federal and state wage and hour laws, questions regarding H1N1 (swine) flu workforce
resources, immigration, international employment, labor-management relations, noncompetition
agreements and trade secrets, occupational safety and health, equal employment and affirmative
action matters, workplace safety, changes, reductions-in-force and training.

The Firm’s attorneys have negotiated collective bargaining agreements, appeared before the
National Labor Relations Board, the Equal Employment Opportunity Commission and other fair
employment practice agencies, as well as before various mediation and arbitration panels that
specialize in employment and labor issues. SFMS has vast experience working on a diverse
array of employment and labor cases, including cases involving age, defamation, gender, gender
dysphoria, race and sexual orientation discrimination, ERISA and benefits matters, breach of
contract claims, and wage/hour claims. SFMS and its attorneys also have served as lead counsel
in a number of wage/hour class actions, as well as discrimination and other employment class
actions. In those cases in which the Firm has represented plaintiffs, it has recovered millions of
dollars for its clients. Finally, the Firm serves as national labor counsel for several select
employers and also is pleased to count a number of local and international labor organizations
among its clients.

Private Client Services

SFMS also provides private client services to existing and select clients with respect to domestic
and international estate planning, charitable planned giving, trust and estate administration,
family law matters, executive compensation, real estate and federal and state tax issues. In
addition, upon occasion, the Firm will represent existing clients in personal litigation. In these
areas, SFMS has a broad range of expertise, having assisted clients in the United States and
overseas with significant estate planning issues, having negotiated executive compensation
packages, as well as severance packages, for senior executives at U.S. and international
concerns, and having assisted existing clients in custody, divorce, guardianship and separation
matters arising from family crises or disputes. The Firm also has experience assisting our clients
in negotiating and closing real estate transactions, both in the commercial and non-commercial
fields. SFMS regularly works with accountants and auditors to address federal, state and local
tax issues for its clients and has significant experience handling offers in compromise and
defending tax proceedings initiated by government entities, including the Internal Revenue
Service and the Department of Justice. SFMS believes strongly that, when the need arises, its
attorneys and other professionals must and should be prepared to assist our clients in these
important private matters.
       Case 4:16-cv-03994-JST Document 259-5 Filed 09/13/19 Page 13 of 39




Qui Tam, False Claims and Whistleblower Proceedings

SFMS has broad experience in handling legal issues related to false claims, whistleblower and
qui tam cases under the federal False Claims Act and similar state laws, as well as assisting
clients in internal investigations. The federal False Claims Act has proven to be an effective,
powerful and, sometimes, frightening tool in fighting Medicare and Medicaid fraud, defense
contractor fraud and other types of fraud perpetrated against federal and state governments. The
‘qui tam’ provisions, which allow whistleblowers to file False Claims Act lawsuits against
companies and individuals that allegedly defraud the government with the opportunity to obtain
a “bounty,” have been a key ingredient in the False Claims Act’s success, as the federal
government has recovered more than $15 billion as a result of qui tam lawsuits since 1986, with
whistleblowers’ rewards totaling more than $2.5 billion. SFMS attorneys have represented
clients in a number of significant cases under the False Claims Act. In addition, the Firm has
significant experience representing clients in qui tam cases brought under similar state laws
against companies and individuals accused of defrauding state and local government agencies.
The Firm currently is representing clients in a number of qui tam actions under the False Claims
Act and state law, many of which, including several large prosecutions, are ‘under seal’ and,
therefore, cannot be publicly disclosed. SFMS similarly has significant experience handling qui
tam, false claims and whistleblower cases under the Dodd-Frank Act for alleged securities fraud
and related misconduct, as well as the Foreign Corrupt Practices Act, related to alleged bribery
of foreign officials and others to secure business preferences overseas. Finally, the Firm has
represented clients performing internal investigations arising from whistleblower complaints and
has developed effective, methodological tools to address such matters.

Representative and Collective Litigation

SFMS has a broad range of experience in representing clients in class action and other
representative/collective litigation. The attorneys at SFMS have been appointed lead counsel in
scores of class action and similar cases, and the courts that have appointed SFMS in such
litigation have consistently recognized the excellent representation provided by SFMS in such
engagements. SFMS attorneys have extensive experience representing the interests of their
clients in antitrust, consumer protection, employment discrimination/civil rights, employee
benefits, ERISA, fiduciary compliance, housing practices, insurance coverage/practices,
securities fraud/breach of fiduciary duty, and wage and hour class action litigation.

In such litigation, SFMS has represented a variety of private and public plaintiffs, including
institutional and other significant investors, private companies, officers and directors, other
fiduciaries and labor organizations. In such litigation, SFMS has been successful in recovering
hundreds of millions of dollars for our clients and, in addition, has procured tens of millions of
dollars in charitable cy pres donations to worthy organizations as a result of the outcomes that
we have achieved. Unlike certain lawyers who exclusively handle class action litigation, we
know how to prosecute cases to trial and have extensive experience trying cases. In federal and
       Case 4:16-cv-03994-JST Document 259-5 Filed 09/13/19 Page 14 of 39




state courts, as well as arbitral forums, SFMS attorneys have tried such cases for both plaintiffs
and defendants to successful jury verdict, judgment and award.
Securities Regulation and Corporate Governance

SFMS has significant experience in the fields of securities regulation and corporate governance.
In such matters, SFMS has represented a variety of private and public entities, including
institutional and other investors, investment managers, hedge funds, public and private pension
funds, as well as private companies, officers and directors, and labor organizations. In addition
to counseling our clients on matters related to securities regulation and corporate governance,
SFMS attorneys have litigated complex securities and directors’ and officers’ liability cases in
federal and state courts across the country. Our securities litigation practice is one of the largest
and strongest practice areas of the Firm. We have significant trial and appellate experience in
the following areas: shareholder class actions; significant shareholder opt-out cases;
derivative/director and officer cases and investigations; corporate control contests; regulatory
enforcement and criminal prosecution matters. Our attorneys have worked with and against the
SEC, Department of Justice and various self-regulatory organizations, including FINRA, in
representing our clients. SFMS attorneys also have experience with a variety of securities
registration and regulation issues under federal and state law and have worked with clients with
respect to Blue Sky and other compliance issues. Finally, the Firm has served as lead counsel in
a number of securities class action and other corporate governance matters and, in such
representations, SFMS has recovered tens of millions of dollars for our clients, while achieving
important corporate governance reforms.
      Case 4:16-cv-03994-JST Document 259-5 Filed 09/13/19 Page 15 of 39




Representative Clients

At SFMS, we place our clients’ interests first. We strive to provide our clients with thoughtful,
comprehensive and high quality legal services at all times. Our diverse client base includes:

               Start-up and other smaller companies

               Multi-national corporations

               Biotechnology and life science concerns

               Construction companies

               Educational institutions

               Healthcare and manufacturing concerns

               Hospitality and leisure businesses

               Individuals, including significant shareholders, highly compensated employees,
               consumers, small business owners and professionals

               Labor organizations, including local and international labor unions

               Private pension funds

               Public pension funds

               Multi-employer and Taft-Hartley pension funds

               Large and mid-size financial institutions

               Hedge funds and money managers

               International and other significant investors

               State and local governmental entities

               Technology companies and entrepreneurs
      Case 4:16-cv-03994-JST Document 259-5 Filed 09/13/19 Page 16 of 39




Consistent Achievements: Accolades From Clients and Courts Alike

        “[SFMS] took the case, acted promptly in crafting a strategy and then was innovative in
creating a fee structure based upon shared risk that made it possible for us to proceed with the
matter. Our prior counsel who reviewed the matter did none of these things. [SFMS] then
proceeded to obtain a result that exceeded our expectations. That is why [SFMS] is our new go
to firm in the United States.” Chief Financial Officer, Multinational Corporation based in
Europe

        “[SFMS] helped us achieve a remarkable result in high stakes litigation against one of the
biggest corporations in the world. I recommend them without qualification.” President,
Architectural and Design Firm based in California

       “When I decided that I would be opening a new business, my first meeting was with my
lawyer at [SFMS]. Despite very big challenges from a regulatory perspective, the firm handled
the matter seamlessly and in a cost effective manner. I have worked with attorneys at [SFMS]
for over ten years in the context of litigation, regulatory proceedings and transactions and would
never consider using another law firm.” President and Owner, For Profit Educational Institution
based in Connecticut

       “I have referred SFMS a number of transactional and litigation matters over the years,
and they never have disappointed me. Efficient, cost-effective and creative. That is how I
would describe the firm.” Accountant and CFO of Multinational Corporation based in Florida

         “I only refer my clients with legal needs to the lawyers at SFMS. In addition to having
represented me in a variety of cases, the firm always has performed at a very high level for my
clients in an efficient and responsive manner. The fact that my clients receive personal attention
and that [SFMS] is able to handle work across the United States and throughout the world is a
significant advantage.” Accountant for U.S. Companies and Foreign Subsidiaries based in New
Jersey

        “The lawyers at [SFMS] are truly amazing. They take a multi-disciplinary approach that
provides great efficiency and insight to legal projects. In addition to providing services for my
firm, they also have provided me with great legal services on a personal level upon occasion.”
Managing Partner, Private Equity Firm based in New York

       “I first was represented by the lawyers at [SFMS] in a litigation matter and since have
used them to negotiate employment contracts, joint venture agreements and provide general legal
advice. Their work has always been top notch and I always have enjoyed working with them.”
President of Technology Consulting Company based in Pennsylvania
      Case 4:16-cv-03994-JST Document 259-5 Filed 09/13/19 Page 17 of 39




        “I was skeptical of lawyers until I had the pleasure of working with the team at [SFMS].
They were hard working, honest and truly committed to helping us achieve a great result. I now
call on the firm anytime that I have a problem, even sometimes when it has nothing to do with
the law.” President and Owner, Telecommunications Company based in Wisconsin

        “The lawyers at [SFMS] have grown from being trusted advisors to true friends. Our
business would not have survived and achieved the success it has over the last decade without
the hard work and dedication of the firm, including both the attorneys and staff. When they take
on an assignment, whether it’s negotiating a contract or litigating a dispute, you know you have
a partner in your corner who will stand with you through thick and thin.” Vice President and
Owner, Construction Company based in Illinois

       “It was my distinct honor and privilege to be represented by the lawyers at SFMS. I have
never seen lawyers work with such diligence and care in presenting a case at trial.” Chief
Executive Officer, Restaurant Group based in Wisconsin

      “This is the best settlement of a class action that I have seen in my years on the bench.
You [SFMS] should be proud of the work that you have done in this case.” The Honorable Jack
Komar, Superior Court of California

        In approving the resolution of a case involving the Comprehensive Omnibus
Reconciliation Act of 1985 (“COBRA”) involving health insurance gap coverage, SFMS was
commended for handling a “tremendously important lawsuit” and for the “outstanding job”
done. The Honorable Daniel T. K. Hurley of the United States District Court for the Southern
District of Florida

        “You [SFMS] have achieved a very significant result in this case. Counsel on both sides
are to be complimented on their professionalism and the fine work that they have done in this
case.” The Honorable Alfred Covello, United States District Court for the District of
Connecticut

        “Let me say this. This case has been superbly tried on both sides. I’m honored to have so
well prepared, professional and courteous advocates, and I’m particularly grateful to the District
of Connecticut for the opportunity to sit on this case. And I thank counsel. Now, some of them
have representative clients here, but all the clients should understand that the attorneys
[including the trial team of SFMS] here have been absolutely first rate.... And, again, with my
most sincere thanks.” The Honorable William G. Young, United States District Court for the
District of Massachusetts
      Case 4:16-cv-03994-JST Document 259-5 Filed 09/13/19 Page 18 of 39




Pro Bono, Community Service and Charitable Work

SFMS believes that our attorneys should provide pro bono and public interest legal services, as a
matter of professional responsibility and in recognition of both the overwhelming need for, and
positive outcomes arising from, the provision of such services. SFMS attorneys regularly accept
unpopular and challenging cases, participating in pro bono activities that range from political
asylum and death penalty litigation to civil rights, housing, constitutional and mortgage
foreclosure class actions to individual civil and criminal matters for low income, disabled and
other people who are disadvantaged and in need. SFMS also has represented certain non-profit
organizations in pro bono assignments.

SFMS has contributed thousands of hours of professional time to pro bono matters. We believe
that our work benefits the clients we serve, the public at large, and our attorneys who develop
additional skills and enjoy the great professional fulfillment derived from performing such
public service. The Firm actively encourages partners and associates to accept pro bono legal
assignments and to treat such assignments as matters of the highest priority. In addition to being
committed to pro bono work, SFMS attorneys and staff are highly committed to community
services. SFMS representatives regularly and actively work on behalf of a number of
community organizations, including the Special Olympics, and serve on boards and
commissions, including in elected roles, to support the communities in which we work and live.
SFMS also is committed to charitable work and regularly provides financial support to a number
of community and charitable organizations, including YMCA camps and organizations
supporting the underprivileged, arts, education and culture. In addition, the Firm is actively
engaged in working to promote the donation of cy pres funds from representative proceedings
and other litigation. As a direct result of the efforts of SFMS attorneys in such matters, more
than $100 million has been donated to charities, public schools, colleges and other educational
institutions, and non-profit institutions promoting the social justice system and other good
works. The Firm also actively supports the credit internship program of the Cornell University
School of Industrial and Labor Relations. At any given time, SFMS typically employs one or
more full-time interns from the Cornell ILR School to provide these students with practical
experience in the workplace related to their chosen field of study. Finally, the Firm actively
encourages its attorneys to contribute to the profession through professional writings, service on
American Bar Association and state bar committees and support for the bar organizations that
assist indigent and other clients obtain access to the justice system.

If you have a question about the Firm’s pro bono, community service or charitable work or
would like us to consider a specific pro bono assignment or a community service/charitable
work or donation request, please send us an email or other correspondence regarding the same at
probono@sfmslaw.com. If you would like to make arrangements for a cy pres donation with the
assistance of SFMS or would like to be considered for a cy pres award, please send us an email
or other correspondence regarding the same at cypres@sfmslaw.com. The appropriate SFMS
representative will respond to your inquiry as promptly as possible.
      Case 4:16-cv-03994-JST Document 259-5 Filed 09/13/19 Page 19 of 39




The Members of our Firm

As described above, the members of our Firm are an accomplished and diverse group of
individuals. On the pages that follow, we have provided individual biographical pages for the
members of the SFMS team that we anticipate being most significantly devoted to this
engagement. If you have any questions or require additional information, please contact us at
info@sfmslaw.com.




 Attorneys Admitted To Practice Law Before The State And Federal Appellate And Trial Courts
    Of Arizona, California, Connecticut, District Of Columbia, Florida, Illinois, New Jersey,
      New York, Oregon, Pennsylvania and Wisconsin, as well as the Federal Circuit Court
                       of Appeals and the United States Supreme Court

                            Toll-Free: 866/540-5505 - 877/891-9880

                                      www.sfmslaw.com
      Case 4:16-cv-03994-JST Document 259-5 Filed 09/13/19 Page 20 of 39




Scott R. Shepherd
Pennsylvania Office
Telephone: 610-891-9800
Facsimile: 866-300-7367
Florida Office
Telephone: 954-515-0123
Facsimile: 866-300-7367
Email: sshepherd@sfmslaw.com

Scott R. Shepherd founded what is now known as SFMS in 2000. He is admitted to practice law
in the States of Florida and Illinois, as well as in the Commonwealth of Pennsylvania and the
United States District Courts for the Southern and Middle Districts of Florida, the Northern
District of Illinois, the Eastern District of Pennsylvania, the United States Courts of Appeal for
the Third, Fourth, Seventh and Eleventh Circuits, and the United States Supreme Court. In
addition to these courts and jurisdictions, Scott has worked on cases with local and co-counsel
throughout the country and worldwide.

Scott’s practice is concentrated on representing clients in whistleblower, securities, consumer
and False Claims Act cases. Scott also is experienced in handling a variety of antitrust,
employment and other complex commercial matters. Finally, Scott has substantial experience
representing clients in employee benefit, health and life insurance cases and other matters. In
addition to his regular private practice, Scott also has handled a number of significant pro bono
matters. He has represented clients in a number of political rights cases, including political
asylum and voting rights actions. He has also handled numerous criminal appeals, including
death penalty cases.

Scott earned his undergraduate degree summa cum laude from Westminster College in New
Wilmington, Pennsylvania and his law degree from the University of Chicago Law School. Scott
began his law practice in 1985 in Chicago, representing defendants in class action, securities and
products liability litigation with one of the largest law firms in the country. Returning to
Pennsylvania in 1989, Scott worked with a large Philadelphia corporate and defense law firm.
He subsequently became a partner at Greenfield & Rifkin LLP, a well-known firm that handled
significant class actions, before starting a predecessor firm in 1998.

Scott is a member of the American Association for Justice, the National Association of
Securities and Consumer Attorneys, the American Health Lawyers Association, and the Palm
Beach County and Delaware County Bar Associations. Scott is active in community, as well as
political and charitable activities, and divides his time between the Firm's Pennsylvania and
Florida offices.

To learn more about SFMS and for biographies of all of its professionals, please visit our
website at www.sfmslaw.com.
       Case 4:16-cv-03994-JST Document 259-5 Filed 09/13/19 Page 21 of 39




Natalie Finkelman Bennett
Pennsylvania Office
Telephone: 610-891-9800
Facsimile: 866-300-7367
Email: nfinkelman@sfmslaw.com

Natalie Finkelman Bennett joined SFMS in 2000. She is admitted to practice law in the State of
New Jersey, as well as the Commonwealth of Pennsylvania and numerous federal courts,
including the United States District Courts for the United States District Courts for the District of
New Jersey and Eastern District of Pennsylvania, and in the United States Courts of Appeal for
the Third and Ninth Circuit. In addition to these courts and jurisdictions, Natalie has worked on
cases with local and co-counsel across the country and worldwide.

Natalie concentrates her practice on antitrust, consumer and insurance litigation, as well as
complex commercial matters. She also has significant experiencing representing clients in a wide
variety of corporate governance, securities, employment benefit, wage/hour and unfair trade
practices cases. In addition, Natalie represents clients in “whistleblower” cases brought under
the United States False Claims Act. Finally, Natalie has significant experience representing
physicians and physician groups in a wide variety of matters.

Natalie earned her undergraduate degree magna cum laude from the Pennsylvania State
University in 1986 and was elected a member of Phi Beta Kappa Honor Society. Natalie earned
her law degree magna cum laude from the Temple University School of Law in 1989. She served
as the Managing Editor of the Temple Law Review. After clerking for former Chief Judge
Farnan of the United States District Court for the District of Delaware, Natalie began working in
private practice at Schnader Harrison Segal & Lewis in 1990. At Schnader, she practiced in
many areas of complex commercial litigation, including product liability, insurance coverage
and defense, antitrust, contract and commercial lease matters. In 1996, Natalie became an
associate at the law firm of Mager Liebenberg & White, a well-known firm that specialized in
class actions, where her practice was concentrated in antitrust and consumer protection class
action litigation. In 1998, Natalie became a Partner in the law firm of Liebenberg & White.

Natalie is a member of the American Bar Association, Pennsylvania Bar Association,
Philadelphia Bar Association and the National Association of Consumer Advocates. She also is a
former member of the Pennsylvania Bar Association Commission on Women in the Profession
and the Temple American Inn of Court. She resides in Wallingford, Pennsylvania with her
family and is active in community affairs and charitable activities.

To learn more about SFMS and for biographies of all of its professionals, please visit our
website at www.sfmslaw.com.
       Case 4:16-cv-03994-JST Document 259-5 Filed 09/13/19 Page 22 of 39




James E. Miller
Connecticut Office
Telephone: 860-526-1100
Facsimile: 866-300-7367
Email: jmiller@sfmslaw.com

James E. Miller joined SFMS in 2002. He is admitted to practice law in the States of California,
Connecticut and New Jersey, as well as the Commonwealth of Pennsylvania and numerous
federal courts, including the United States District Courts for the Southern District of California,
District of Connecticut, Eastern District of Pennsylvania, District of New Jersey, Eastern District
of Wisconsin, the United States Court of Appeals for the Third Circuit and Ninth Circuit and the
United States Supreme Court. In addition to these courts and jurisdictions, Jim has worked on
cases with local and co-counsel nationwide and internationally.

Jim concentrates his practice on whistleblower and securities and corporate governance
litigation, as well as significant employment, ERISA, employment benefits, defamation and
wage/hour cases. He also has significant experience representing clients in a wide variety of
consumer and antitrust class actions and other complex commercial litigation, as well as
unsuitable trading, churning and trade disputes in FINRA arbitrations/mediations and before
international tribunals. Finally, having begun his career working for the labor movement after
majoring in Industrial and Labor Relations at Cornell, Jim serves as labor counsel for certain
select clients of the Firm.

Jim earned his undergraduate degree from Cornell University (B.S. 1988) and his law degree
from the University of Pennsylvania School of Law (J.D. 1991). While at Penn Law School, he
was awarded the Edwin R. Keedy Cup and was Editor of the Comparative Labor Law Journal.
Following graduation, he served as Law Clerk to the Honorable Daniel H. Huyett, 3rd, United
States District Judge for the Eastern District of Pennsylvania.

Jim began his law practice in 1992 in Philadelphia, Pennsylvania, where his practice
concentrated on labor and employment litigation, as well as other complex commercial
litigation. In 2000, he relocated with his family to Connecticut where he served in a lead role in
several consumer and securities class actions, while also representing both institutional and
individual investors in major unsuitable trading and churning cases. In 2002, Jim joined the Firm
to open its office in Connecticut. Jim is a member of the National Association of Securities and
Consumer Attorneys, National Employment Lawyers Association, the American Bar
Association, the Connecticut Bar Association, the New Jersey Bar Association and the
Pennsylvania Bar Association. He resides with his family in Chester, Connecticut, where he
holds elected office, and is active in community, political and charitable activities.

To learn more about SFMS and for biographies of all of its professionals, please visit our
website at www.sfmslaw.com.
      Case 4:16-cv-03994-JST Document 259-5 Filed 09/13/19 Page 23 of 39




James C. Shah
Pennsylvania Office
Telephone: 610-891-9800
Facsimile: 866-300-7367
Email: jshah@sfmslaw.com


James C. Shah joined SFMS in 2000. He is admitted to practice law in the States of California,
New Jersey, New York, Wisconsin, as well as the Commonwealth of Pennsylvania and
numerous federal courts, including the United States District Courts for the Southern District of
California, Eastern District of Pennsylvania, District of New Jersey, Eastern District of
Wisconsin and the United States Court of Appeals for the Ninth Circuit. In addition to these
courts and jurisdictions, Jim has worked on cases with local and co-counsel nationwide and
internationally.

Jim concentrates his practice on antitrust, consumer and insurance litigation, as well as complex
commercial and employment matters. He also has significant experiencing representing clients
in a wide variety of corporate governance, securities, construction defect, employment and
wage/hour cases. Finally, Jim has represented clients in a number of FINRA arbitrations and
other proceedings, as well as in a variety of United States and international arbitral and other
alternative dispute resolution forums.

Jim earned his undergraduate degree in Political Science from the University of Oregon and his
law degree from Temple University School of Law. Jim was a member of Temple's nationally
acclaimed Trial Team and also participated on Moot Court. Before joining the Firm, Jim
practiced as a litigator in Philadelphia with Pelino & Lentz, P.C., where he concentrated his
practice on employment and labor law, securities disputes and general commercial litigation. In
2000, Jim joined forces with Scott Shepherd at which time the Firm was created and, since that
time, has been involved in all aspects of the Firm's practice.

Jim is a member of the New Jersey and Pennsylvania Bar Associations, as well as the American
Association for Justice, the National Association of Securities and Consumer Attorneys. He
resides with his family in Collingswood, New Jersey and is active in community, political and
charitable activities.

To learn more about SFMS and for biographies of all of its professionals, please visit our
website at www.sfmslaw.com.
      Case 4:16-cv-03994-JST Document 259-5 Filed 09/13/19 Page 24 of 39




Nathan C. Zipperian
Florida Office
Telephone:954-515-0123
Facsimile: 866-300-7367
Email: nzipperian@sfmslaw.com

Nathan C. Zipperian joined SFMS in 2005. He is admitted to practice law in the States of
Arizona, Florida, New Jersey and Oregon, as well as in the Commonwealth of Pennsylvania and
numerous federal courts, including the United States District Courts for the Southern and Middle
Districts of Florida, the District of Arizona and the United States Court of Appeal for the Second
Circuit. In addition to these courts and jurisdictions, Nathan has worked on cases with local and
co-counsel throughout the country and worldwide.

Nathan concentrates his practice on antitrust, consumer and insurance litigation, as well as
complex commercial and employment matters. He also has significant experiencing representing
clients in a wide variety of corporate governance, securities, construction defect, employment
and wage/hour cases. Finally, Nathan has represented clients in a variety of personal injury and
medical malpractice litigation.

Nathan earned his undergraduate degree in Political Science from the University of Oregon and
his law degree from the Temple University School of Law. While at Temple, Nathan was an
Editor of the Environmental Law and Technology Journal. Before joining Shepherd, Finkelman,
Miller & Shah, LLP, Nathan was a litigator in Oregon at Bailey Pinney and Associates, where
his practice focused on employee rights, and in Arizona with Martin Hart & Fullerton, where he
litigated a wide variety of cases including personal injury, medical malpractice and product
liability cases.

Nathan is a member of the American Bar Association, Oregon Bar Association, and Arizona Bar
Association. He resides with his family in Weston, Florida and is active in the South Florida
community.

To learn more about SFMS and for biographies of all of its professionals, please visit our
website at www.sfmslaw.com.
       Case 4:16-cv-03994-JST Document 259-5 Filed 09/13/19 Page 25 of 39




Laurie Rubinow
Connecticut Office
Telephone: 860-526-1100
Facsimile: 866-300-7367
Email: lrubinow@sfmslaw.com

Laurie Rubinow joined SFMS in 2005. She is admitted to practice law in the State of
Connecticut, as well as the Commonwealth of Pennsylvania and numerous federal courts,
including the United States District Courts for District of Connecticut and the United States
Court of Appeals for the First Circuit. In addition to these courts and jurisdictions, Laurie has
worked on cases with local and co-counsel nationwide and internationally.

Laurie focuses her practice on representing the Firm's clients in whistleblower cases, as well as
antitrust, consumer, complex commercial and insurance litigation. Laurie also has significant
experience handling employment, intellectual property and real estate matters. Finally, Laurie is
active in the Firm's pro bono work and has represented a number of pro bono clients in federal
and state matters.

Laurie earned her undergraduate degree from the University of California at Berkeley, where she
was Phi Beta Kappa, graduated summa cum laude, and earned her law degree from Temple
University School of Law. She also completed certain of her undergraduate studies at McGill
University and, while at Temple Law School, she served as a legal intern with the United States
Attorney’s Office, the Public Defender’s Office, the Pennsylvania Attorney General’s Office and
for United States Magistrate Judge Powers. In addition, Laurie has received a Certificate in
Negotiation, Mediation and Conflict Resolution from the Seton Hall University School of Law.
Laurie has a diverse legal background, having worked in private practice as an Associate at a law
firm and as a solo practitioner for approximately five years before beginning a career as an
in-house attorney at a nationally recognized insurance company, where she worked for
approximately eleven years, rising to the position of National Manager. In that position, she was
responsible for the management of five regional field offices responsible for defending complex
insurance related litigation, including toxic tort and environmental actions. She also has served
as an Adjunct Professor in the Department of Sociology at Central Connecticut State University.
Laurie joined the Firm’s Connecticut office in 2005, where she represents clients in a variety of
antitrust, consumer, securities and insurance litigation. Laurie also was actively involved in the
Firm’s representation of the State of Connecticut in complex litigation against six different
pharmaceutical manufacturers.

Laurie is a member of the Chester Bar Association and the Connecticut Bar Association. She
resides in Chester, Connecticut with her family and is active in community affairs. Laurie also
holds an elected office as a member of the local school board.

To learn more about SFMS and for biographies of all of its professionals, please visit our
website at www.sfmslaw.com.
       Case 4:16-cv-03994-JST Document 259-5 Filed 09/13/19 Page 26 of 39




Jayne A. Goldstein
Florida Office
Telephone: 954-515-0123
Facsimile: 866-300-7367
Email: jgoldstein@sfmslaw.com

Jayne Arnold Goldstein joined SFMS in January 2017 in the firm’s Ft. Lauderdale, Florida
office. She brings to SFMS her expertise in representing individuals, businesses, institutional
investors and labor organizations in a variety of complex commercial litigation, including
violations of federal and state antitrust and securities laws and unfair and deceptive trade
practices. Jayne was lead counsel in In re Sara Lee Securities Litigation, and has played a
principal role in numerous other securities class actions that resulted in recoveries of over $100
million.

Jayne began her legal career, in 1986, with a wide-ranging general practice firm in Philadelphia.
In 2000, she was a founding shareholder of Mager & White, P.C. and opened its Florida office,
where she concentrated her practice on securities, consumer and antitrust litigation. In 2002, the
firm became Mager White & Goldstein, LLP. In 2005, Jayne was a founding partner of Mager
& Goldstein LLP. Most recently, she was a partner at Pomerantz LLP.

Jayne, a registered nurse, received her law degree from Temple University School of Law in
1986 and her Bachelor of Science (highest honors) from Philadelphia College of Textiles and
Science.

Jayne is a member the Florida Public Pension Trustees Association and the Illinois Public
Pension Fund Association. Since 2010, Jayne served as co-chair of P.L.I.’s Class Action
Litigation Strategies Annual Conference held in New York. In January 2017 Jayne will chair
P.L.I.’s new program Women Lawyers in Leadership, a program she developed. Jayne has been
a frequent speaker at Public Pension Fund Conferences having recently appeared on Panels at the
Florida Public Pension Trustees’ Association and Illinois Public Pension Fund Association.

Jayne is admitted to practice law in the Supreme Court of the United States, the State of Florida,
as well as in the Commonwealth of Pennsylvania, State of Illinois and numerous federal courts,
including the United States District Courts for the Southern, Northern and Middle Districts of
Florida, the Eastern District of Pennsylvania, the Northern District of Illinois, the United States
Courts of Appeal for the First, Second, Third and Eleventh Circuits. In addition to these courts
and jurisdictions, Jayne has worked on cases with local and co-counsel throughout the country
and worldwide.

To learn more about SFMS and for biographies of all of its professionals, please visit our
website at www.sfmslaw.com.
       Case 4:16-cv-03994-JST Document 259-5 Filed 09/13/19 Page 27 of 39




Ronald S. Kravitz
California Office - San Francisco
Telephone: 415-429-5272
Facsimile: 866-300-7367
Email: rkravitz@sfmslaw.com

Ronald S. Kravitz joined SFMS in 2014. He is admitted to practice law in the States of
California and Texas and the Commonwealth of Pennsylvania and numerous federal courts,
including the United States District Courts for all Districts of California, the Middle District of
Florida, the Northern District of Illinois, the Eastern District of Michigan, the Northern District
of Ohio, Eastern District of Pennsylvania, the Northern and Southern Districts of Texas, the
United States Court of Appeals for the Fourth Circuit, Fifth Circuit, Ninth Circuit and Eleventh
Circuit and the United States Supreme Court. In addition to these courts and jurisdictions, Ron
has worked on cases with local and co-counsel nationwide and internationally. Ron began his
legal career as an Attorney Advisor for the U.S. Department of Justice.

With more than 25 years of experience as legal counsel in complex business litigation matters,
his practice has been focused primarily on ERISA, employment, intellectual property, and
securities-related matters since 1992. He has represented numerous fiduciaries, third-party plan
administrators, broker-dealers, and registered representatives in connection with plan
administration and investment matters. Ron has served as lead or co-lead class counsel in
numerous ERISA class actions throughout the country.

Ron is a past Chairman of the Integrated Advisory Group (IAG), current co-chair of IAG's
Litigation Specialist Group, a regional board member of the Anti-Defamation League and the
co-chair of the ABA Employee Benefits Committee Fiduciary sub-committee. In addition, Ron
is a Lifetime Fellow of the American Bar Foundation and is active in the University of San
Francisco Inn of Court.

To learn more about SFMS and for biographies of all of its professionals, please visit our
website at www.sfmslaw.com.
      Case 4:16-cv-03994-JST Document 259-5 Filed 09/13/19 Page 28 of 39




Kolin C. Tang
California Office - Newport Beach
Telephone: 323-510-4060
Facsimile: 866-300-7367
Email: ktang@sfmslaw.com

Kolin C. Tang joined SFMS is 2009. He is admitted to practice law in the State of California.

At SFMS, Kolin concentrates his work on securities and commercial litigation throughout the
United States. Kolin plays a key role on the SFMS TrackerK team, a group within the Firm that
is dedicated to working with attorneys, computer programmers, investment analysts and other
staff members to ensure that clients’ investment portfolios are appropriately monitored to
identify losses arising from corporate fraud and other misconduct, as well as to recommend the
level of participation a given situation requires and recover funds obtained on clients’ behalf
through appropriate action. In addition to his work in securities and commercial litigation, Kolin
also performs significant work in the Firm’s growing whistleblower practice, on both cases
arising in the United States and overseas.

Kolin received his undergraduate degree in Economics and History with honors from the
University of California at Berkeley, and earned his law degree from The George Washington
University Law School in 2011, where he was a member of The George Washington
International Law Review. As a summer associate with SFMS in 2009 and 2010, Kolin worked
on antitrust, consumer fraud, and securities cases. He has also worked as a legal intern at the
Federal Trade Commission, where he was involved with antitrust and consumer protection
issues. Currently, Kolin’s practice is focused on representing clients in securities, complex
litigation and whistleblower matters.

Kolin is a member of the American Bar Association and currently resides in Santa Ana,
California.

To learn more about SFMS and for biographies of all of its professionals, please visit our
website at www.sfmslaw.com.
      Case 4:16-cv-03994-JST Document 259-5 Filed 09/13/19 Page 29 of 39




Bruce D. Parke
Pennsylvania Office
Telephone: 610-891-9800
Facsimile: 866-300-7367
Email: bparke@sfmslaw.com

Bruce D. Parke joined SFMS in 2008. Bruce is admitted to practice law in Pennsylvania as well
as the United States District Court for the Eastern District of Pennsylvania.

Bruce represents clients in complex commercial litigation, including: securities, antitrust, and
consumer protection. In addition, he has experience representing clients in employment and
ERISA cases. Bruce has participated in some historic class action recoveries including: In re
AOL Time Warner, Inc. Securities Litigation ($2.65 billion), In re McKesson Securities
Litigation ($1.04 billion), In re Broadcom Corporation Securities Litigation ($150 million), In re
Motorola Securities Litigation ($190 million), In re Raytheon Securities Litigation ($460
million), and In re Automotive Refinishing Paint Antitrust Litigation ($105 million).

Bruce earned his undergraduate degree in Administration of Justice from the Pennsylvania State
University and his law degree from the Dickinson School of Law of the Pennsylvania State
University (J.D. 2002). Prior to joining the firm he was an associate for the law firms of Mager
White & Goldstein LLP and Mager & Goldstein LLP where he practiced securities, antitrust, and
consumer protection litigation.

To learn more about SFMS and for biographies of all of its professionals, please visit our
website at www.sfmslaw.com.
       Case 4:16-cv-03994-JST Document 259-5 Filed 09/13/19 Page 30 of 39




Chiharu Sekino
California Office - San Diego
Telephone: 619-235-2416
Facsimile: 866-300-7367
Email: csekino@sfmslaw.com

Chiharu Sekino joined SFMS in 2008. She is admitted to practice law in the State of California.
At SFMS, she concentrates her work on securities litigation throughout the country and other
matters pending in California courts. Chiharu plays a key role on the SFMS TrackerK team, a
group within the Firm that is dedicated to working with attorneys, computer programmers,
investment analysts and other staff members to ensure that clients’ investment portfolios are
appropriately monitored to identify losses arising from corporate fraud and other misconduct, as
well as to recommend the level of participation a given situation requires and recover funds
obtained on clients’ behalf through appropriate action. Her work as an Associate focuses
primarily on securities litigation, class action cases and other litigation. Chiharu also handles all
aspects of discovery, including in conducting surveys, and assists in preparing and filing
pleadings. Finally, Chiharu is involved in a variety of whistleblower cases around the world.

Chiharu earned her Bachelor of Arts degree from the University of California at San Diego,
where she double-majored in Political Science and Japanese Studies. She also is a graduate of
Independence High School (San Jose, CA) and received a Diploma from the Grossman
Academy, where she pursued special studies in Japanese to English translations. Chiharu is
Bilingual (Japanese/English), resides in San Diego and is active in community affairs. She tutors
elementary school children and also is a volunteer for CASA (the Court Appointed Special
Advocate Program), an organization that advocates for children who have been abused and/or
neglected and are under the protection of the court system.

While working for the Firm, she concurrently received her law degree from California Western
School of Law, graduating cum laude, and a Masters in Social Work from San Diego State
University in 2015. She was a member of The California Western Law Review and served as a
Law Clerk for the San Diego Public Defender’s Office, Juvenile Division and San Diego
Volunteer Lawyer Program. She also provided individual counseling to students as a social work
intern at Monroe Clark Middle School.

To learn more about SFMS and for biographies of all of its professionals, please visit our
website at www.sfmslaw.com.
      Case 4:16-cv-03994-JST Document 259-5 Filed 09/13/19 Page 31 of 39




Jaclyn Reinhart
California Office - San Diego
Telephone: 619-235-2416
Facsimile: 866-300-7367
Email: jreinhart@sfmslaw.com

Jaclyn Reinhart joined SFMS in 2016 as a summer associate. She began working for the firm
full-time in September 2017, after graduating cum laude from Boston University School of Law
in May 2017. She is admitted to practice law in the State of California. At BU Law, Jaclyn was
an Articles Editor for the Boston University Law Review and a Student Director of the Stone
Moot Court Competition. She works primarily on class actions, including consumer class actions
and wage and hour disputes, as well as qui tam suits.

Jaclyn earned her Bachelor of Arts degree from the University of Rochester in 2014, where she
majored in Political Science and minored in American Sign Language. Jaclyn is from Buffalo,
NY originally, but currently resides in San Diego where she is an active member in the legal
community.

To learn more about SFMS and for biographies of all of its professionals, please visit our
website at www.sfmslaw.com.
      Case 4:16-cv-03994-JST Document 259-5 Filed 09/13/19 Page 32 of 39




Michael Ols
Pennsylvania Office
Telephone: 610-891-9800
Facsimile: 866-300-7367
Email: mols@sfmslaw.com

Michael began working as an attorney for the firm in August 2018 and is admitted to practice
law in the Commonwealth of Pennsylvania. After earning his Bachelor of Science from Cornell
University in 2014, where he majored in Industrial and Labor Relations, Michael graduated
magna cum laude from the University of Notre Dame Law School in May 2018. At Notre Dame,
Michael was Executive Editor of the Journal of Law, Ethics, and Public Policy and served as a
Judicial Extern to Federal Magistrate Judge Michael G. Gotsch in the Northern District of
Indiana.

Michael currently works on various litigation matters including qui tam suits, consumer
litigation, and employment-related matters including ERISA and wage/hour issues.

To learn more about SFMS and for biographies of all of its professionals, please visit our
website at www.sfmslaw.com.
       Case 4:16-cv-03994-JST Document 259-5 Filed 09/13/19 Page 33 of 39




Tina Coutavas
Pennsylvania Office
Telephone: 610-891-9800
Facsimile: 866-300-7367
Email: tcoutavas@sfmslaw.com

Tina M. Coutavas joined SFMS in 2019. Tina concentrates her practice on complex commercial
litigation, including antitrust, securities, and consumer protection class actions. She is admitted
to practice law in the Commonwealth of Pennsylvania, the State of New Jersey, the United
States District Court for the Eastern District of Pennsylvania, the District of New Jersey, and in
the United States Courts of Appeal for the Third Circuit. Prior to joining SFMS, Tina was an
attorney with Law Offices Bernard M. Gross, PC, where she participated in a wide array of class
actions that resulted in favorable results on behalf of plaintiffs.

Tina earned her undergraduate degree from Ursinus College and earned her law degree from the
Dickinson School of Law of the Pennsylvania State University. During law school, Tina was a
member of the Dickinson Law Review and a student attorney for the Dickinson Family Law
Clinic which provided legal services to indigent clients.

Tina is a member of the Pennsylvania Bar Association. She also serves as President of her
condominium association and is a local Volunteer Advocate for a national non-profit
organization that promotes medical research, education and awareness of hereditary breast
cancer. As a first-generation American, Tina strives to maintain the traditions of her Hellenic
heritage and is an active steward of her Greek Orthodox church.

To learn more about SFMS and for biographies of all of its professionals, please visit our
website at www.sfmslaw.com.
Case 4:16-cv-03994-JST Document 259-5 Filed 09/13/19 Page 34 of 39




    SCHNEIDER WALLACE COTTRELL KONECKY WOTKYNS LLP



                          FIRM RESUME
       Case 4:16-cv-03994-JST Document 259-5 Filed 09/13/19 Page 35 of 39



           SCHNEIDER WALLACE COTTRELL KONECKY WOTKYNS LLP
                            FIRM PROFILE

Schneider Wallace Cottrell Konecky Wotkyns (“SWCKW”) is one of the nation’s premier
plaintiffs’ law firms. SWCKW is one of the largest plaintiffs’ law firms in the western United
States.

With offices in California, Texas, Arizona, and Puerto Rico, SWCKW and its attorneys have
litigated in nearly every state in the country. In most of these cases, the firm has served as Lead
or Co-Lead Counsel.

SWCKW’s clients have enjoyed the firm’s record of success. The firm has, for a long time and
successfully, represented clients against the largest corporations in the country. The firm has won
verdicts and procured settlements collectively worth hundreds of millions of dollars. SWCKW
has a thriving class action practice representing workers, consumers and investors. At the same
time, the firm represents institutional clients such as private investment funds, community and
regional banks, Fortune 100 insurance companies, cities, public financing districts, hospitals, and
educational institutions as plaintiffs.

In carrying out its mission to help its clients combat large-scale injustice, unfairness, and other
wrongful conduct, SWCKW provides a level of sophistication and service traditionally available
only to large corporate defendants. The firm has particular expertise in cases involving ERISA,
financial services fraud, antitrust violations, and other complex litigation, among other practice
areas. SWCKW and its attorneys have litigated hundreds of such cases, including the following:

In Re J.P. Morgan Stable Value Fund ERISA Litigation, Case No. 1:12-cv-02548 (S.D.N.Y.);
Obtained class certification and appointed class counsel in an ERISA fiduciary breach action
brought on behalf of a class of 401(k) plans against JPMorgan concerning imprudent investments
in the Plans’ stable value funds. The parties reached a $75 million settlement on behalf of the
Class, which was preliminarily approved on January 19, 2018. Final approval is pending.

Glass Dimensions, Inc. Profit Sharing Plan & Trust v. State Street Bank & Trust Co., No. 10-cv-
10588 (D. Mass.); ERISA fiduciary breach litigation in which Schneider Wallace obtained class
certification and was appointed class counsel. The case settled for $10 million as well as
substantial injunctive relief.

Daugherty et al v. University of Chicago, Case No. 1:17-cv-03736 (N.D. Ill.) (ERISA case,
settled for $6.5 million);

Dennard v. Transamerica Corporation, No. 1:15-cv-00030-EJM (N.D. Iowa) (ERISA case, $3.8
million cash settlement and approximately $8 million in prospective fee reductions);

Bilewicz v. FMR LLC, No. 13-10636 (D. Mass.) (ERISA case, $12 million cash and structural
changes);
      Case 4:16-cv-03994-JST Document 259-5 Filed 09/13/19 Page 36 of 39



Diebold v. Northern Trust Investments, Civil Action No. 09-7203 (N.D. Ill.) (ERISA case, $36
million cash settlement).

Rosa v. Morrison Homes: Statewide construction-defect case, alleging that Morrison Homes
failed to build homes in compliance with applicable laws, resulting in a $6 million settlement.

Lopez v. SFUSD: Disability access class action, resulting in a judgment that required defendant
to implement remedies valued at more than $300 million.

Satchell v. FedEx Express, Inc.: Class action on behalf of approximately 20,000 current and
former employees of FedEx, resulting in a $54.9 million settlement.

Holliman v. Kaiser Foundation Health Plan: Claims on behalf of Kaiser employees, resulting in
a $9 million settlement.

National Federation of the Blind v. Target Corporation: Nationwide lawsuit against Target,
resulting in broad injunctive relief and $6 million in damages, which is the largest damages fund
in any lawsuit brought on behalf of blind plaintiffs.

Labrador v. Seattle Mortgage Co: Statewide consumer fraud case alleging that the defendant
systematically violated the federal reverse mortgage program consumer protection regulations by
charging improper loan-related fees, resulting in a $4 million settlement.

           SCHNEIDER WALLACE COTTRELL KONECKY WOTKYNS LLP
                          ATTORNEY PROFILES

SWCKW’s attorneys are passionately devoted to seeking justice for their clients. The firm’s
attorneys are nationally recognized experts-winning groundbreaking cases, obtaining record
judgments, and, in the process, garnering praise from their peers, courts and clients. The
attorneys below, among others, will work on this matter:

Todd M. Schneider- Todd Schneider founded Schneider Wallace Cottrell Konecky Wotkyns
LLP in 1993. He has an extensive background in complex litigation in the areas of employment,
consumer rights, financial service, ERISA and antitrust. He has numerous court victories in both
jury and bench trials alike. He has argued cases in courts at every level from trial courts to the
United States Supreme Court.

Mr. Schneider is a published author and he lectures widely. He is a past president of The San
Francisco Trial Lawyers Association and has served as vice president for Consumer Attorneys of
California.

Mr. Schneider was named Trial Lawyer of the Year by the San Francisco Trial Lawyers’
Association and he has been honored as a Super Lawyer in the area of class actions and mass
torts by San Francisco Super Lawyers Magazine for each year that the list has been published.
He has twice been a finalist for the Consumer Attorneys of California’s prestigious Consumer



                                                2
       Case 4:16-cv-03994-JST Document 259-5 Filed 09/13/19 Page 37 of 39



Attorney of the Year award. He is A V® Preeminent™ Peer Review Rated by Martindale
Hubbell and received a rating of “superb” by AVVO.

Mr. Schneider was appointed by the Chief Justice of the California Supreme Court to serve on
California’s Advisory Committee on Civil Jury Instructions, the body that writes the Judicial
Council of California Civil Jury Instructions. He has served on that committee for over a decade
alongside a select group of the state’s elite trial lawyers, judges, and appellate justices.

Peter B. Schneider- Peter B. Schneider is the head of the firm’s Houston, Texas office. Mr.
Schneider began his career as a clerk for District Court Judge Norman Black, who later became
the senior Judge of the Southern District of Texas. Since then he has had a passion for advocacy
that led him to focus his practice on representing plaintiffs in complex litigation. For the past 24
years Mr. Schneider has tried countless cases to jury verdicts all over the country and obtained
hundreds of millions of dollars in settlements and judgments for his clients.

Mr. Schneider has represented tens of thousands of victims of pharmaceutical negligence,
dangerous devices, and corporate fraud. He has represented businesses in high-stakes disputes.
Mr. Schneider has represented dozens of public entities in recovering damages they and their
constituents suffered in cases stemming from the 2008 financial crisis and beyond. Specifically,
Mr. Schneider has represented the cities of Houston, Reno, Cleveland, Phoenix, and Pasadena
along with public health systems including Miami Children’s Hospital, Sarasota Memorial
Healthcare System, and St. Luke’s Health System, and Baylor College of Medicine.

Mr. Schneider focuses on achieving results for clients with complex claims in litigation. Mr.
Schneider is licensed in all Texas County Courts, District Courts, Courts of Appeals, and The
Texas Supreme Court. Mr. Schneider is also licensed in Federal Court for the Southern District
of Texas, the Eastern District of Texas, the Western District of Texas, the District of Texas, the
Fifth Circuit Court of Appeals and the United States Supreme Court. Mr. Schneider and his
family are active in many charitable causes throughout Texas and beyond.

Garrett W. Wotkyns - Mr. Wotkyns graduated magna cum laude from Rice University, and he
received his law degree from the University of Chicago Law School, where he served on The
University of Chicago Law Review. Following law school, Mr. Wotkyns was a law clerk to The
Honorable John M. Duhe Jr., of the United States Court of Appeals for the Fifth Circuit.

Before joining SWCKW to litigate exclusively for plaintiffs and lead the firm’s financial
services practice, Mr. Wotkyns spent five years practicing law at O’Melveny & Myers LLP,
where he garnered significant experience representing large corporations in complex litigation.

Mr. Wotkyns is a frequent lecturer, writer and continuing legal education instructor on financial
services litigation and arbitration issues. Recently, he has spoken at three different CLE events
concerning FINRA arbitration issues and published an article about the so-called “sophisticated
investor defense” often employed by defendants in FINRA arbitrations in Arizona Banker
magazine. He is also a faculty member of the Practicing Law Institute’s Consumer Financial
Services Institute. In 2008, the Arizona Volunteer Lawyers Program gave him its “For Love of
Justice” award in recognition of his volunteer work assisting Arizona homeowners fighting

                                                  3
       Case 4:16-cv-03994-JST Document 259-5 Filed 09/13/19 Page 38 of 39



foreclosure. He is currently Chairman of the Business Torts Section of the American Association
for Justice and a member of the Executive Committee of The National Trial Lawyers’ Business
Tort Trial Lawyers Association.

John J. Nestico - Mr. Nestico joined the firm in August of 2015 and has since concentrated his
practice on complex class action litigation involving breaches of fiduciary duty in connection
with the investment of qualified retirement plan assets and other violations of the Employee
Retirement Income Security Act, the federal law governing the administration of employee
benefit plans.

Mr. Nestico brings to the firm more than 35 years of diverse experience in law firms, as in-house
counsel with Fortune 50 multinational corporations and with a top 5 national consulting firm,
focusing on all aspects of the design and implementation of employee benefits and executive
compensation plans, with a particular emphasis on advising plan sponsors regarding the
investment of plan assets, negotiation of investment management agreements, and compliance
with fiduciary responsibilities.

Prior to joining the firm, he served as Counsel in the Charlotte, NC office of K&L Gates; as
Associate General Counsel - Benefits at New York Life Insurance Company; and Senior Vice
President at Aon Consulting, where he also served as Chairman of the M&A Practice Council.
He is a graduate of the US Air Force Academy and served as a commissioned officer prior to
attending law school at the University of Connecticut, where he graduated with honors.
Immediately following law school, he worked in private practice at Kelley, Drye and Warren in
New York and Pullman Comley in Bridgeport, CT. His uncommon experience with ERISA,
securities law and complex financial transactions brings an added dimension to the firms ERISA
litigation practice.

James A. Bloom – Mr. Bloom is based in the firm’s Emeryville, California office. Mr. Bloom’s
practice focuses on ERISA and complex financial and commercial litigation. During his career,
Mr. Bloom has successfully represented plaintiffs—including plan fiduciaries and participants—
in a wide variety of claims related to ERISA fiduciary duties. Among others, Mr. Bloom has
represented plaintiffs in ERISA claims involving management of 401(k) and defined
contribution plans, defined-benefit pension plans, employee stock ownership plans (ESOPs) and
welfare plans. He has also represented business clients in commercial cases of many kinds,
including securities, bankruptcy, real estate, corporate and contractual disputes. Mr. Bloom has
presented about ERISA at American Bar Association meetings sponsored by the Joint
Committee on Employee Benefits.

Mr. Bloom currently represents ERISA plaintiffs in cases including Perrone v. Johnson &
Johnson, Inc., et al., No. 19-cv-923 (D.N.J.); Jacobs v. Verizon Communications, Inc. et al., No.
16-cv-1082 (S.D.N.Y.), Lorenz v. Safeway, Inc., et al., 16-cv-4903 (N.D. Cal.), Lechner v.
Mutual of Omaha Ins. Co., et al., No. 18-cv-22 (D. Neb.); Rush v. Greatbanc Trust Co., et al.,
No. 19-cv-738 (N.D. Ill.). Mr. Bloom has previously represented ERISA plaintiffs in Rader v.
Bruister, et al., No. 10-cv-95, 54 F. Supp. 3d 629 (S.D. Miss. 2014) (trial verdict for plaintiffs),
aff’d Perez v. Bruister, 823 F.3d 250 (5th Cir. 2016); Furst v. Smith, et al., No. 09-cv-2336 (D.
Ariz.) (settled for $3 million and offset of breaching fiduciaries’ plan account); In re State Street

                                                  4
      Case 4:16-cv-03994-JST Document 259-5 Filed 09/13/19 Page 39 of 39



Bank and Trust Co. ERISA Litig., No. 07-cv-8488 (S.D.N.Y.); Schwartz v. Cook, et al., No. 15-
cv-3347 (N.D. Cal.); Alvidres v. Countrywide Financial Corp., et al., No. 07-cv-5810 (C.D.
Cal.).

Mr. Bloom graduated from Tulane University (B.A. 2003) and cum laude from the Washington
University School of Law (J.D. 2008), where he served as an Executive Editor of the
Washington University Law Review. He is admitted in California and Arizona.

Kyle G. Bates - Mr. Bates is based in San Francisco, California. His practice focuses on
complex litigation, with an emphasis on litigation involving financial services, ERISA, and
antitrust. Mr. Bates was part of the team of plaintiffs’ attorneys that tried Healy et al. v. Cox
Communications (W.D. Okla.), an antitrust class action involving an alleged tying arrangement,
to verdict in 2015. Mr. Bates currently represents plaintiffs in In Re Aluminum Warehousing
Antitrust Litigation, 13-md-2481 (S.D.N.Y.) and In Re Anadarko Basin Oil And Gas Lease
Antitrust Litigation, 5:16-cv-00209 (W.D. Okla.). Mr. Bates is an experienced representative of
corporate clients in commercial litigation, and recently represented a Fortune 100 company in a
private arbitration that resulted in settlement for an undisclosed amount. Mr. Bates has also
represented both individuals and corporate clients in arbitrations before the Financial Industry
Regulatory Authority (FINRA). Mr. Bates is active in the Bar Association of San Francisco and
the San Francisco Trial Lawyers’ Association (“SFTLA”), and was a speaker at ACI’s 15th
National Forum on ERISA Litigation.

Mr. Bates graduated cum laude from American University, Washington College of Law, where
he served as the Senior Articles Editor for the ABA’s Administrative Law Review. While in law
school Mr. Bates wrote and published a law review article and represented the Washington
College of Law in the Investment Arbitration Moot Court Competition in Frankfurt, Germany,
where he and his team finished as semi-finalists. Mr. Bates received his Bachelor of Arts in
Middle Eastern & South Asian Studies from Emory University.

Prior to joining Schneider Wallace Cottrell Konecky Wotkyns LLP, Mr. Bates was a judicial
intern in the chambers of The Honorable Jennifer Walker Elrod of the U.S. Court of Appeals for
the Fifth Circuit.




                                                5
